Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 4 recite the limitation "the stacking direction".  There is insufficient antecedent basis for this limitation in the claim. The claims have not first introduced “a stacking direction”.
Claims 1 and 3-5 recite the limitation "the tip section".  There is insufficient antecedent basis for this limitation in the claim. The claims have not first introduced “a tip section”. Claims 2, 6, and 7 are being rejected because they depend on the rejected Claim 1.
Claim Objections
Claims 1, 3 and 4 is objected to because of the following informalities:  
Claim 1, line 14: “the plane of the endplate” should read as “a plane of the endplate”.
Claim 3, line 3: “the plane of the endplate, as viewed in the stacking direction” should read as “a plane of the endplate, as viewed in the stacking direction”.
Claim 4, line 2: “from the direction perpendicular” should read as “from a direction perpendicular”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB 2501700 to Hood, hereinafter referred to as “HOOD”.
Regarding Claim 1, HOOD teaches a fuel cell module (see fuel cell stack assembly P9/L14-17) comprising: 
a fuel cell stack 10 in which one or more fuel cell unit cells 5 are stacked together (see FIG 2), 
a pair of end plates 1 clamping the fuel cell stack in the stacking direction of the fuel cell stack (see FIGs 1, 2; see further P5/L22 to P6/L7), and 
fastening members (see C-clips 6 in FIG 2) fastened to the pair of end plates 1 (see FIG 2; P3/L1-19), thereby constraining the fuel cell stack 10, wherein: 
each end plate 1 has grooves (see engagement surface 4 in FIG 2; see also P5/L33-34) on the side not facing the fuel cell stack, as viewed in the stacking direction of the fuel cell stack 
each fastening member has a band part (see annotated portion of C-clip in FIG 2) and an anchoring part (see C-clip curved ends 11 in P7/L32-35) that is disposed on at least one end of the band part (see annotated FIG 2; see also P8/L5-11), and 

    PNG
    media_image1.png
    767
    531
    media_image1.png
    Greyscale
the anchoring part (C-clip curved ends 11) is connected to the end plate by a connecting member (see angled face 12 paired with recessed portion 8 in P11/L4-8), the tip section (see angled face 12 in FIG 2) of the anchoring part having a shape complementary to a groove of the end plate in at least one direction within the plane of the end plate (see angled face 12 mating and providing a snap fit with recessed portion 8 in FIG 2, P7/L4-8), and being fitted with the groove of the end plate (see recessed portion 8 in FIG 2 corresponding to engagement surface 4 in FIG 1), whereby the fastening member is fastened to the end plate (see further P6/L29-35).
Regarding Claim 2, HOOD teaches the anchoring part disposed at both ends of the band part of the fastening member (see C-clip curved ends 11 being on both ends of C-clip 6 in FIG 2).
Regarding Claim 4, while there is no distinct figure in HOOD showing a view from the direction perpendicular to the stacking direction of the fuel cell stack, it can be concluded from FIG 2 that the angled face 12 (tip section) of the C-clip curved ends 11 extends in a direction toward the end plate side if viewed from a top-down perspective (see annotated FIG 2) in a similar fashion to that of the tip section 13c in FIG 7 of the instant disclosure as discussed in [0048] of the instant specification.

    PNG
    media_image2.png
    497
    590
    media_image2.png
    Greyscale

Regarding Claim 7, HOOD teaches the fastening member being formed by a single part (see C-clip in FIG 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2501700 to Hood, as applied to claim 1 above, and further in view of KR 20100079044 A to Hwang et al., hereinafter referred to as “HWANG”.
Regarding Claims 3 and 5, HOOD teaches the tip section of the anchoring part having a shape complementary to the shape of the groove of the end plate, however does not teach the shape being complementary in all directions within the plane of the end plate, as viewed in the stacking direction of the fuel cell stack. HOOD is further not particular to teaching the tip section of the anchoring part being of different thickness from its other parts. HWANG is relied upon for teaching a fuel cell stack having a fastening device wherein there are guide members 20 (fastening members) inserted between end plates 12a, 12b and the guide members 20 further comprise a fixed protrusion 23’ (tip section) at the end of each of the bent guide portions 21’ (anchoring part) that further secure into a fixing groove 18 in each of the end plates 12a, 12b (see FIG 5a, 5b; see also P5/para 4-7). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the engagement surface 4 and C-clip curved ends 11 of HOOD with the teachings of HWANG to have a fixing groove and a fixed protrusion  (tip section) at the end of each of the bent guide portion in order to more suitably fasten the fuel cell stack as the fixed protrusion being seated and fixed to the fixing groove is not easily separated from the end plate after being fixed together (see FIG 5a, 5b; see also P5/para 5-7). Therefore, HOOD in further view of HWANG, the fixed protrusion (tip section of anchoring part) seated and fixed therewithin the fixing groove as shown in FIG 3 of HWANG has a corresponding shape in all directions and further, the fixed protrusion along the C-clip curved ends (anchoring part) would have a different thickness from the other parts.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2501700 to Hood, as applied to claim 1 above, and further in view of CN 103247809 A to Nishiyama et al., hereinafter referred to as “NISHIYAMA”.
Regarding Claim 6, HOOD is silent to the band part and the anchoring part of the fastening member being different parts and being welded together. NISHIYAMA is relied upon for teaching a fuel cell stack having first and second fastening members 20a, 20b connected to end plates 18a, 18b and the fastening members 20a, 20b each comprising a plate part 60a, 60b (band part) and a mounting part 62a, 62b (anchoring part), respectively (see FIG 3; see further, [0041-0046]). NISHIYAMA further teaches that the plate part 60a, 60b as being separate and welded to its respective mounting part 62a, 62b (see [0046]; FIG 3). Alternatively, NISHIYAMA teaches the plate part and mounting part can be integrally formed by casting or forging (see [0046]). It would be an obvious alternative to one having ordinary skill in the art as of the effective filing date of the claimed invention that the C-clips 6 (fastening member) having C-clip curved ends 11 (anchoring part) in HOOD be made separable and welded together, as opposed to being formed of a single part, given the teachings in NISHIYAMA .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 20070036485 A to SON et al. teaches a fuel cell stack having a side coupling structure that fastens the fuel cell via compression at the end plates with fastening members and coupling structures.
KR 20090090730 A to KUM et al. teaches a fuel cell stack having a fastening bar 107 fixing the end plate at both end ends, and further comprises a fixing block 11 fastening the bar via pin 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722